            Case 5:20-cv-00964-JKP Document 3 Filed 09/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

FELICIA CIRLOS,

                       Plaintiff,

v.                                                            Case No. 5:20-CV-0964-JKP

AGTI TRANSPORT, INC., and
JOSE GUTIERREZ,

                       Defendants.

                                              ORDER

         Defendant AGTI Transport, Inc. (“AGTI”) removed this action on August 17, 2020, al-

leging diversity jurisdiction under 28 U.S.C. § 1332. See Notice of Removal (ECF No. 1). Alt-

hough AGTI properly alleges the citizenship of Plaintiff (Texas) and the individual defendant,

Jose Gutierrez (California), they merely state that the corporate defendant does not share citizen-

ship with Plaintiff. Furthermore, the original petition filed in state court does not allege the citi-

zenship of any party. With respect to the corporate defendant, the jurisdictional facts are insuffi-

cient.

         For diversity purposes, “a corporation shall be deemed to be a citizen of any State by

which it has been incorporated and of the State where it has its principal place of business.” 28

U.S.C. § 1332(c)(1). And the Supreme Court has clarified that the phrase, “principal place of

business,” means the “corporation’s ‘nerve center.’” Hertz Corp. v. Friend, 559 U.S. 77, 80-81

(2010). In this case, neither Plaintiff nor Defendants have alleged the state of incorporation or the

principal place of business for AGTI.

         As the party seeking removal, AGTI “bears the burden of establishing that federal juris-

diction exists and that removal was proper,” Manguno v. Prudential Prop. & Cas. Ins. Co., 276
           Case 5:20-cv-00964-JKP Document 3 Filed 09/17/20 Page 2 of 2




F.3d 720, 723 (5th Cir. 2002). To carry that burden, it must provide the jurisdictional facts as to

its state of incorporation and its principal place of business. The Fifth Circuit has long held that,

under Fed. R. Civ. P. 12(h)(3), the federal courts “have the responsibility to consider the question

of subject matter jurisdiction sua sponte if it is not raised by the parties and to dismiss any action

if such jurisdiction is lacking.” Giannakos v. M/V Bravo Trader, 762 F.2d 1295, 1297 (5th Cir.

1985). Rule 12(h)(3) provides in full: “If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”

       Given the jurisdictional requirements of § 1332, the Court’s responsibility for determin-

ing the existence of subject matter jurisdiction, and the express direction of Rule 12(h)(3), the

Court directs Defendant AGTI to cure the noted deficiencies in the jurisdictional facts by filing a

“Notice of Jurisdictional Facts” in which it affirmatively states its place of incorporation and

principal place of business. It shall file such Notice on or before October 15, 2020. Until this

jurisdictional deficiency is cured, the Court finds good cause to delay issuing any scheduling or-

der. See Fed. R. Civ. P. 16(b)(2).

       SIGNED this 17th day of September 2020.




                                       JASON K. PULLIAM
                                       UNITED STATES DISTRICT JUDGE




                                                  2
